ALTENBERND, Chief Judge.
G.A. was adjudicated delinquent for trespass on school grounds pursuant to section 810.097(1), Florida Statutes (2002). This crime, which applies to a person who is on school grounds without legitimate business, is a second-degree misdemeanor. We affirm the order adjudicating G.A. delinquent but remand for the circuit court to correct a scrivener’s error in G.A.’s disposition order. The order erroneously indicates that this crime was a first-degree misdemeanor, an error that affects the length of the disposition.
Affirmed; remanded to correct scrivener’s error.
NORTHCUTT and COVINGTON, JJ., Concur.